DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the reference to a communication terminal on line 12 is vague as it is not clear if the applicant is attempting to reference the communication terminal recited on line 4, or if the applicant is attempting to refer to an additional communication terminal.  The examiner will assume the former, but suggests in this case that the definite article “the” be used on line 12 rather than the indefinite article “a.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 8-10, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (Lian: Pub. No. 2013/0116533) in view of Hankey et al. (Hanky: Pub. No. 2016/0071392).
Regarding claim 1, Lian discloses an alarm system (pars. 0025, 0053, 0055) including a detection device which is a portable detection device, including: a main unit 200: and a sheet portion 100: and a communication terminal 600 which is communicable with the detection device (par. 0051), wherein the main unit includes: a measuring section (interface circuitry) which can measure an electrocardiogram in a state where the section is applied to a body surface of a user (Figs. 5, 6; pars. 0048, 0050, 0070); an analyzing section (microprocessor and associated control circuitry) which analyzes whether the electrocardiogram contains an abnormal waveform indicating an arrhythmia or not (par. 0057); and a transmitting section (RF telemetry, antenna) which, if the analyzing section detects the abnormal waveform, transmits a detection signal indicating that the abnormal waveform is detected, to a communication terminal around the user (pars. 0076-0079) and wherein the sheet portion has a sheet shape (Figs. 1-4) in which the device is portable in a state where the sheet portion is applied to the body surface of the user, and at least one part of a surface of the sheet portion is formed by an adhesive material (par. 0043), wherein the communication terminal has: a receiving section which receives the detection signal transmitted from 
While Lian does not disclose the use of a transferring section which automatically transfers the detection signal to a plurality of other terminal apparatuses by referring to a transfer destination list which is previously stored and sending the detection signal to predetermined addresses in the transfer destination list, Hankey discloses a related system wherein a transfer destination list (care list containing contact information and desired communication means) is previously stored as a means to send alerts and data to multiple interested parties (e.g., emergency services, family, etc.) based on various factors associated with the particular event(s) detected (pars. 0007, 0025, 0026).  Such a feature ensures the appropriate party or parties is/are contacted whenever situations dictate, such as when emergency services are required, or simply when a notification to family members and/or caretakers in a non-emergency situation suffices.  Artisans looking to appropriately direct alerts in order to effectively ensure the safety and health of the subject of interest, would have therefore considered it a matter of obvious design to include the recited transferring section in the system of Lian.
	Regarding claim 4, see pars. 0079 and 0082.
	Regarding claim 6, see par. 0079.
	Regarding claims 8, 9 and 17, see par. 0082.

	Regarding claim 13, see par. 0051 where commands from a remote operating section may remotely operate the device.
	Regarding claim 16, Lian discloses in par. 0082 that the communication terminal may display some diagnostic information including information such as the analyzed heart rate.
Claims 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (Lian) in view of Hankey et al. as applied to claims 1, 4, 6, 8-10, 13, 16 and 17 above, and further in view of Kaib et al. (Kaib: Pub. No. 2012/0112903).
Regarding claims 2 and 3, Lian is silent as to whether or not the main unit includes an alarming section as recited.  Kaib, however, discloses a related system wherein it is taught that an alarming section may be included on the wearable device itself in combination with any additional remote alarms (pars. 0027 and 0033).  The use of alarms on both the wearable unit 300 and the remote alarm 200A ensures that the patient hears the alarm and can react appropriately.  Clearly having an alarming section on the wearable device ensures that an alarm section is always with the patient, such as when the patient walks out of range of the remote alarm.  To include such an alarming section on the main unit of Lian in order to increase the chances that the patient will be notified of potentially critical conditions, would have therefore been considered a matter of obvious design by those of ordinary skill in the art.
Concerning the use of a voice message to indicate the occurrence of arrhythmias, note pars. 0079 and 0082 of Lian and par. 0033 of Kaib.
.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (Lian) in view of Hankey et al. as applied to claims 1, 4, 6, 8-10, 13, 16 and 17 above, and further in view of Moore et al. (Moore: Pub. No. 2004/0127774).
Regarding claim 11, Lian does not explicitly refer to a communication terminal that is an automated external defibrillator.  Moore, however, discloses a related system wherein it is taught that a communication terminal may be in the form of an AED (12A or 12B) for communicating between various components of the system (pars. 0032, 0033).  Such a feature provides a convenient manner of sharing important medical data to the various users of the system.  As an AED is often standard equipment for emergency medical personnel and would thus be expected to be carried by such a personnel in an .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (Lian) in view of Hankey et al. as applied to claims 1, 4, 6, 8-10, 13, 16 and 17 above, and further in view of in view of Papadopoulos et al. (Papadopoulos: Pub. No. 2014/0155705).
Regarding claim 12, Lian does not discuss the use of a communication terminal that is an activity measuring apparatus disposed in a room that can measure activity of a person in the room.  Papadopoulos, however, discloses a related wireless health monitoring system wherein an external sensor 112 may be disposed off the wearable unit to monitor a variety of patient behaviors and conditions including motion (par. 0139, Figs. 1, 15).  Such a feature is clearly beneficial for patients suffering from cardiac arrhythmias, as a sudden abnormal change in activity may indicate that the patient is in urgent need of treatment (e.g., the patient is unconscious, has fallen, is uncharacteristically inactive, etc.).  The use of a room activity measuring apparatus off the wearable system allows a less cumbersome system to be worn, saves mobile battery resources, can be designed to optimize sensor design, transmitting capabilities and processing power without concerns to size and weight, may be less susceptible to noise, etc..  Clearly the choice as to the types of sensors used and their location is one of obvious design based upon the needs and conditions of the patient.  To therefore .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (Lian) in view of Hankey et al. as applied to claims 1, 4, 6, 8-10, 13, 16 and 17 above, and further in view of in view of Kaib et al. (Kaib) and Matos (Pub. No. 2007/0299473).
Regarding the use of a main unit including a defibrillating section and a power supply, note the comments made above in the rejection of similar limitations under Lian and Kaib for claims 5 and 11.  Regarding the use of a remote operating section for operating the defibrillating section of the detection device to apply stimulation, Matos discloses a related system wherein a remote operating section 108 can be employed to operate the defibrillating section (pars. 0062, 0123).  Such an arrangement is beneficial in that it allows skilled medical personnel to review ECG data and administer therapy as appropriate.  Such arrangements further allow for a portable unit that does not require a sophisticated receiver and powerful transmitter to remain in contact with the remote location (par. 0536).  Any artisan desiring these benefits would have therefore considered the use of such a known remote operating system as obvious in the system of Lian and Kaib.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (Lian) in view of Hankey et al. as applied to claims 1, 4, 6, 8-10, 13, 16 and 17 above, and further in view of in view of Sullivan et al. (Sullivan: Pub. No. 2016/0000349).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vasko et al. ‘101 discloses a patient monitor wherein an alarm signal is sent to a remote location based on various medical conditions detected through a patient interface.  Hutzler et al. ‘379 similarly discloses a portable electronic medical device that sends alerts associated with the patient’s condition to emergency contacts stored on the device’s memory.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
January 22, 2021